Title: Abigail Smith to John Adams, 4 May 1764
From: Adams, Abigail
To: Adams, John


     
      My ——
      Weymouth May th 4: 1764
     
     Your desire that I would write every Opportunity is punctually observed by me, And I comply with your request, altho I have nothing more to say than How do ye? and when will you return? These questions perhaps may appear trifling to others, yet to me they are matters of the highest importance.
     The Doctor just now sent me your Epistle, and word, that tho he had smoked it, yet he had not read a line. Very Good!
     I greatly rejoice to find you are so comfortable, as well as the rest of my Friends. Myra I hear is to return next week, and will not Lysander too? Yet do not, till you can come with the greatest Safety. For should I see thee,
     
     
      “Were I imprison’d e’an in paridice
      I should leap the crystal walls.”
     
     Did not you receive a Letter this week by Mr. Ayers? You make no mention of it, tho suppose You had not time, will you be so kind as to write by him tomorrow? For all those pleasureable Sensations, which you were pleas’d to say, a Letter from your Diana gave you, are enjoyed by her when Lysander favours her with an Epistle, and in as much greater a degree, as his are more worthy than hers. Yet tho he exceeds her there, he cannot in a tenderer affection than that which is borne him by his
     
      A. Smith
     
     
     Sunday 6 May
     This Letter has been very unlucky haveing mist two Opportunities. I sent it by 5 oclock yesterday morn to Mr. Ayers, but he went by light. I then sent it to Germantown, but the Deacon was gone half an hour before it reachd there; I hear of an other tomorrow morning so will can try again. I heard to day that your Brother was expected home last Night, and you tomorrow.
     If you come I know it will not be long, You will see your
     
      A Smith
     
    